Colt, J.
The fact that the defendant, by his servants and agents, was running a train of cars in violation of the statute regulating the observance of the Lord’s day, has an important and material bearing on the relative rights and duties of the parties at the time of the accident. It affects the question of the care required of both. The persons in charge of the hose, in the absence of positive information, had a right to expect that no train would be run on that day contrary to law. And those in charge of the train were for that reason required to exercise greater caution towards them. The jury could not have been properly told, as requested by the defendant, that the rights of the parties were no different from what they would have been on any other day. Wright v. Malden & Melrose Railroad, 4 Allen, 283, 290. Lane v. Atlantic Works, 111 Mass. 136.
Nor could the judge properly instruct the jury that those who were in charge of the hose were bound to use certain danger signals or other specified precautions, or to show that the man*593agers of the train had notice sufficient to stop, in order to entitle the plaintiff to recover. The question what acts of care were required, under all the circumstances, was for the jury, and it was left to them with proper instructions. Nor could it be ruled, on the facts disclosed, that the defendant was only liable for reckless and wanton misconduct in running the train, as in cases of injury to mere trespassers. The town was not a trespasser, but was in the exercise of a common law right to enter upon private property in order to prevent the spread of fire, and the case shows a just occasion for the exercise of the right. Metallic Compression Co. v. Fitchburg Railroad, 109 Mass. 277.
All the specific instructions requested were either given or rightly refused. The men who had charge of the fire engines and apparatus were required only to provide against such injury to those who were in the possession and use of the railroad as might be reasonably apprehended in the exercise of ordinary care. They were not required to anticipate, without previous notice, the unlawful act of the defendant, and if, when they became aware of the approaching train, they did all that a person of ordinary prudence would do under the same circumstances to avoid injury, they were not chargeable with negligence.
To the defendant’s objection that the jury was permitted to find for the plaintiff, although the managers of the train were free from any fault except that of running a train on Sunday, it is sufficient to say that the instructions given plainly required the jury to find that the act of running the train on the Lord’s day was the distinctive and direct cause of the injury complained of; and this is enough to support the action.
Exceptions overruled.